GENOVESE, Judge.
For the reasons assigned in the companion and consolidated case of Succession of Attward Joseph Soileau, 05-655 (La.App. 3 Cir. 12/30/05), 918 So.2d 563, 2005 WL 3579307, we reverse the trial court’s ruling on the cross-motions for summary judgment and we find that there are material questions of fact which exist as to testamentary intent. We remand this matter to the trial court for trial on the merits to determine the testamentary intent and legal interpretation of Soileau’s will. Costs of this appeal are assessed equally against Appellant and Appellee.
REVERSED AND REMANDED.
COOKS, Judge, concurs.